Whiteteld, O. J.,
delivered the opinion of the court.
This case was very ably argued at the bar, such an argument being made as has very greatly assisted -us in our labors. It has been under consideration for some time, and we have given it the most careful examination. The case falls at last, within .a very narrow compass. This is not the case of a mere ordinary preference by a debtor of a creditor, and no more. It is very much more than that. On the facts of this case, the act of the cashier was the act of the bank; and what was done, looking at the whole record, amounted clearly to a fraud under the bankruptcy law. There is nothing in the bankruptcy law, as applied to this case, which takes it from out of the operation of the principles announced in Blennerhasset v. Sherman, 105 U. S. 100, 26 L. Ed. 1080. Wherefore the decree is affirmed.

Affirmed.